NOTICE                     2022 IL App (4th) 210512-U
This Order was filed under
                                                                                           FILED
Supreme Court Rule 23 and is        NOS. 4-21-0512, 4-21-0513 cons.                   December 12, 2022
not precedent except in the                                                              Carla Bender
limited circumstances allowed                                                        4th District Appellate
under Rule 23(e)(1).
                                     IN THE APPELLATE COURT                                Court, IL

                                              OF ILLINOIS

                                          FOURTH DISTRICT

     THE PEOPLE OF THE STATE OF ILLINOIS,                       )      Appeal from the
                Plaintiff-Appellee,                             )      Circuit Court of
                v.                                              )      Livingston County
     ANTON R. JONES,                                            )      Nos. 20CF93
                Defendant-Appellant.                            )            20CF296
                                                                )
                                                                )      Honorable
                                                                )      Jennifer H. Bauknecht,
                                                                )      Judge Presiding.


                     JUSTICE DeARMOND delivered the judgment of the court.
                     Justices Cavanagh and Harris concurred in the judgment.

                                                ORDER

    ¶1      Held: The appellate court affirmed, finding the trial court’s sentence was not excessive.

    ¶2               In May 2020, in Livingston County case No. 20-CF-93, a jury convicted

    defendant, Anton R. Jones, of two counts of misdemeanor domestic battery (720 ILCS 5/12-

    3.2(a)(1), (2) (West 2018)) and one count of felony aggravated domestic battery (720 ILCS 5/12-

    3.3(a-5) (West 2018)). In March 2021, in Livingston County case No. 20-CF-296, the trial court

    convicted defendant of two counts of misdemeanor domestic battery (720 ILCS 5/12-3.2(a)(1),

    (2) (West 2018)), two counts of felony aggravated domestic battery (720 ILCS 5/12-3.3(a), (a-5)

    (West 2018)), and misdemeanor criminal trespass to real property (720 ILCS 5/21-3(a)(2) (West

    2018)). The trial court held a consolidated sentencing hearing and sentenced defendant to an

    aggregate term of eight years’ incarceration.
¶3             Defendant appeals, arguing his sentence is excessive because the trial court failed

to consider mitigating factors at sentencing such as his history of substance abuse, mental health

issues, and rehabilitative potential. We affirm.

¶4                                      I. BACKGROUND

¶5             Defendant’s charges in case No. 20-CF-93 arose out of an altercation between

defendant and his previous girlfriend, J.K. Evidence at the jury trial included testimony that, on

April 25, 2020, J.K. went to defendant’s apartment after she called him, and another woman

answered the phone. J.K. admitted threatening the other woman when she arrived. When

defendant opened the door, he entered the hallway, grabbed J.K. by her throat, and pushed her

against the wall. Shortly after, at J.K.’s nearby apartment, defendant grabbed J.K.’s hair, threw

her to the floor, and punched her head or hit her head on the wall. Defendant went to the kitchen

and threw J.K.’s phone on the floor, breaking the screen. He also threatened to kill J.K. and

himself. Defendant cut himself and followed J.K. to her bedroom, where he repeatedly hit J.K.

with a closed fist. J.K went to the bathroom and called her sister. Defendant told J.K. to say

nothing happened, bit her on the neck, and left. A jury found defendant guilty on all three counts.

¶6             In case No. 20-CF-296, the evidence at the bench trial included testimony from

another woman, S.W., who lived with defendant in October 2020. When she woke up one

morning, she observed defendant “huffing and puffing” and pacing the hallway with an upset

demeanor. S.W., who was still in bed, grabbed her phone to call her mother and noticed phone

numbers were deleted from her contacts. S.W. asked defendant if he deleted the numbers, and he

“flew right over” to her, got on top of her, and bit her underneath her eye and on her lip. He also

pushed his arm down on S.W.’s throat, which prevented her from breathing, and he repeatedly

punched her in the face. S.W. got away and ran to a neighbor’s apartment. S.W. went to the




                                                   -2-
hospital, where she remained for four to five days and had surgery on the back of her throat. The

trial court found defendant guilty on all five counts.

¶7             On July 12, 2021, the trial court held a consolidated sentencing hearing. The

presentence investigation report (PSI) showed defendant had previous convictions in Ohio in

2014 and 2016 of “Underage Consumption” and “Prohibitions for Minors Under 21.” He failed

to appear in one case and had his probation revoked. Defendant also had a burglary conviction in

Ohio in 2016 in which his sentence to drug court was revoked. He had a May 18, 2020, pending

charge of violating an order of protection in Illinois and had failed to appear for his last court

date on October 27, 2020.

¶8             The PSI showed defendant was currently unemployed but had a history of

employment. He had a lengthy history of alcohol and substance abuse. He first consumed

alcohol, cannabis, and methamphetamine at age 14. He also abused pills. He admitted to periods

of heavy alcohol and cannabis use. He also admitted to using synthetic cannabis sporadically

while on probation because it did not show up on drug tests. Defendant reported using fewer

substances at the time of the report and stated he completed a drug court probation program in

Ohio, although records from Ohio showed his drug court probation had been revoked. He stated

he was willing to attend drug treatment and was seeking consideration for the drug court

program. He reported he would live with his grandparents upon release from custody in a

“ ‘calm’ ” and generally drug-free neighborhood.

¶9             Defendant reported he previously underwent mental health counseling in Ohio but

did not remember details about the treatment provider. He indicated he was planning to get

mental health treatment before his arrests. He stated he had post-traumatic stress disorder,

anxiety, and depression, and he experienced suicidal thoughts and fear. He currently took the




                                                 -3-
prescription medications Zoloft, Remeron, and “Paxon.” Defendant was hospitalized as a child

when he cut his wrists and stabbed himself. He admitted having trouble controlling his anger and

said he would like to have mental health services. He graduated from high school in 2014 but

reported having behavior problems in school because he used drugs and skipped classes.

Defendant stated his adoptive father abused him as a child and he spent a brief period in foster

care. He currently was not allowed in his adoptive parents’ home because of his drug use. A risk

assessment indicated a high-risk level for recidivism.

¶ 10           Defendant denied being under the influence of drugs or alcohol at the time of the

offenses. Defendant admitted some of the allegations but denied other allegations. He also said,

“ ‘[T]here’s more to the story than what these two girls are saying.’ ” Defendant reported S.W.

was abusive and hit him with her car and punched him.

¶ 11           At the sentencing hearing, the State provided the PSI and victim impact

statements. Defendant gave a brief statement in allocution, telling the court he was sorry “for the

negative *** things [he] did in the past.” He admitted having a drug problem, stated he moved

from Ohio to get away from the problem, and said he was helping his grandparents and others in

the community.

¶ 12           The trial court first noted it obligation to consider probation as a “preferred

disposition” stating, “unless I find that a term of probation would deprecate the serious nature of

the charges and be inconsistent with the ends of justice or if I find that the [d]efendant is a risk of

harm to the community and that his incarceration is necessary for the protection of the public.”

The trial court then emphasized the seriousness of the offenses. Although both Class 2 felonies,

the trial court found the nature of the harm inflicted in one was greater than the other. In

aggravation, the court observed defendant’s previous criminal history, noting defendant




                                                 -4-
committed the offense in case No. 20-CF-93 while he was on parole. Then, he committed the

offense in case No. 20-CF-296 while on bond in case No. 20-CF-93. The court acknowledged

defendant’s substance abuse issues but told defendant, “[A]t this point in your life, you appear to

be fairly out of control from a legal standpoint.” The court also noted defendant’s assessed high-

risk level for recidivism and stated the need for deterrence was a strong factor.

¶ 13           The trial court stated it did not find any applicable statutory factors in mitigation.

However, the court then stated it recognized defendant’s young age of 25, his difficult

upbringing, and mental health and substance abuse issues. The court also noted defendant left

Ohio but chose to do the same things in Illinois and did not address his problems or get the help

he needed. Ultimately, the court stated the strong aggravating factors outweighed the mitigating

factors and a term of probation would deprecate the serious nature of the charges and be

inconsistent with the ends of justice.

¶ 14           The court sentenced defendant to an aggregate term of eight years’ incarceration.

After merging the counts in each case, the court sentenced defendant to three years’ incarceration

for aggravated domestic battery in case No. 20-CF-93. In case No. 20-CF-296, the court

sentenced defendant to two concurrent terms of five years each for aggravated domestic battery,

to be served consecutively to the three years in case No. 20-CF-93. The court also imposed four

years of mandatory supervised release and various fines and fees.

¶ 15           Defendant filed a motion to reconsider the sentence, arguing the sentence was

excessive. At the hearing on the motion, the trial court stated it considered all the factors argued

at sentencing, and it “certainly carefully considered everything that was required by statute.” The

court repeated the aggravating factors greatly outweighed the mitigating factors. Accordingly,

the court denied the motion.




                                                -5-
¶ 16             This appeal followed. This court docketed the appeal in case No. 20-CF-93 as No.

4-21-0512 and the appeal in case No. 20-CF-296 as No. 4-21-0513. This court allowed

defendant’s motion to consolidate the appeals.

¶ 17                                        II. ANALYSIS

¶ 18             Defendant contends his sentence is excessive. He argues the factors in

aggravation and mitigation did not justify the sentence and the trial court overlooked or refused

to address mitigating factors.

¶ 19             “[A] sentence within statutory limits will not be deemed excessive unless it is

greatly at variance with the spirit and purpose of the law or manifestly disproportionate to the

nature of the offense.” (Internal quotation marks omitted.) People v. Little, 2011 IL App (4th)

090787, ¶ 22, 957 N.E.2d 102. The trial court has discretion when sentencing, and we will not

reverse the court’s decision absent an abuse of that discretion. People v. Snyder, 2011 IL 111382,

¶ 36, 959 N.E.2d 656.

¶ 20             In determining what sentence to impose, the trial court may consider (1) the

defendant’s history, character, and rehabilitative potential; (2) the seriousness of the offense;

(3) the need to protect society; and (4) the need for punishment and deterrence. People v. Klein,

2022 IL App (4th) 200599, ¶ 34, __N.E.3d__. The seriousness of the offense is the most

important sentencing factor, and the trial court need not give greater weight to rehabilitation or

mitigating factors than to the severity of the offense. People v. Aquisto, 2022 IL App (4th)

200081, ¶ 112.

¶ 21             “The trial court is not required to expressly indicate its consideration of all

mitigating factors and what weight each factor should be assigned.” People v. Kyse, 220 Ill. App.

3d 971, 975, 581 N.E.2d 285, 288 (1991). Instead, it is presumed a trial court considered all




                                                  -6-
relevant mitigating and aggravating factors in fashioning a sentence, and that presumption will

not be overcome absent explicit evidence from the record the trial court failed to consider

mitigating factors. People v. Flores, 404 Ill. App. 3d 155, 158, 935 N.E.2d 1151, 1155 (2010).

We may not substitute our judgment for that of the trial court merely because we might have

weighed a factor differently. Klein, 2022 IL App (4th) 200599, ¶ 37.

¶ 22           Here, defendant’s aggregate sentence of eight years’ incarceration was well

within the statutory range. Aggravated domestic battery is a Class 2 felony. 720 ILCS 5/12-

3.3(b) (West 2020). A Class 2 felony is punishable by a determinate sentence of not less than

three years and not more than seven years in prison. 730 ILCS 5/5-4.5-35(a) (West 2020).

Consecutive sentences are required when a person charged with a felony commits a separate

felony while on pretrial release. 730 ILCS 5/5-8-4(d)(8) (West 2020). Thus, defendant faced a

possible maximum aggregate term of 14 years’ incarceration.

¶ 23           In imposing the sentences, the trial court reasonably noted the seriousness of the

offenses, defendant’s criminal history, the need for deterrence, and his risk of recidivism. Indeed,

defendant had committed his crimes in case No. 20-CF-93 while on parole and then committed

the offenses in case No. 20-CF-296 while on bond in case No. 20-CF-93. He also had a pending

charge for violating an order of protection.

¶ 24           Defendant argues the trial court refused to consider any mitigating factors, noting

the trial court said it did not find any statutory mitigating factors applied. However, after the trial

court stated it found no statutory factors in mitigation, it then acknowledged, discussed, and

discounted multiple other mitigating factors. For example, the record shows the trial court

discussed defendant’s youth, family history, and his history of mental health and substance abuse

issues.




                                                 -7-
¶ 25            As to statutory factors in mitigation, defendant argues the trial court failed to

consider two factors. First, he argues the court did not consider that he “ ‘has led a law-abiding

life for a substantial period of time before the commission of the present crime.’ ” See 730 ILCS

5/5-5-3.1(a)(7) (West 2020) (stating in full, “[t]he defendant has no history of prior delinquency

or criminal activity or has led a law-abiding life for a substantial period of time before the

commission of the present crime”). But that factor would logically apply to only the first of the

offenses, in case No. 20-CF-93, in which the trial court already imposed the minimum sentence.

Further, as the trial court noted, defendant had a criminal record and was on parole at the time of

that offense.

¶ 26            Defendant next contends the trial court refused to consider his “character and

attitudes” indicate “he is unlikely to commit another crime” by failing to consider his expressions

of remorse and his desire to change. See 730 ILCS 5/5-5-3.1(a)(9) (West 2020). However, at the

sentencing hearing, the court noted, and discounted, defendant’s statements concerning his desire

for treatment, and it particularly noted his criminal history and high risk of recidivism. We will

not reweigh those factors. Then, at the hearing on the motion to reconsider, the court specifically

stated it considered all statutory factors. Accordingly, we do not agree defendant overcame the

presumption the trial court considered all relevant mitigating and aggravating factors in

fashioning the sentence. Accordingly, the trial court’s sentence was not an abuse of discretion.

¶ 27                                     III. CONCLUSION

¶ 28            For the reasons stated, we affirm the trial court’s judgment.

¶ 29            Affirmed.




                                                 -8-